DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-19 are pending in this application. Claims 1 and 3 are currently amended. Claim 2 is canceled. Claims 4-19 are new. Previously, Claims 4-6 were withdrawn due to restriction.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered. 

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
On pages 9 and 10, applicant argues that
In Fig . 7 of Lorenzon, contrary to the Examiner's assertion that the width (W2) of the closed end surface is implicitly smaller than the width (L1) of the end portion of the projectile 5, the width (W2) of the closed end surface is substantially the same as the width (L1) of the end portion of the projectile 5 (W2=L1). 
The insulating closed space below conductor portion 6 is the space contained by the receiving groove 72, in fig.7 of prior art Lorenzon (US20170263402A1). Specification paragraph [0086] of Lorenzon recites “In the illustrated embodiment, the drawer comprises a receiving groove 72 having a triangular or globally triangular section. Upon its movement from the raised position to the lowered position, the cutting edge 51 of the piston 5 comes into contact with a transversal surface of the receiving groove 72 once the bus bar 6 is cut.” The triangular shape of groove 72 necessarily means that the end opposite to opening portion, which is referred to as closed end surface W2 in instant application, will be a point. The dimensions of a point is necessarily smaller than width of rod-like projectile 51 as seen in fig.7. This is claim equivalent of L1>W2. Hence applicant’s argument is moot.
Prior art Borg (US20130056344A1) is not relied upon to teach the feature of L1>W2. Hence applicant’s arguments on pages 10 and 11 regarding Borg is moot.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4-19 been renumbered 7-22, respectively.

Claims 1, 10, 14 and 19 are objected to because of the following informalities:  
Claim 1 lines 1-2, “comprising: in a housing made of a synthetic resin: and” should be –comprising, in a housing made of a synthetic resin:--. 
Claim 1 line 28, “the rod-shaped projectile” should be –rod-like projectile--. Similar correction is required in claim 14.
Claim 1 lines 1-3, “comprising: in a housing; and” should be –comprising in a housing:--
Claim 7 line 3, “a part of the projectile” should be -- a part of the rod-like projectile--. Similar correction is required in claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 lines 3-5 recite “a part of the rod-like projectile remains in the first connection portion and the second connection portion after activation of the electric circuit breaker.” In instant application specification paragraphs [0043] and [0044], activation or operation of circuit electric breaker device is described. The position of rod-like projectile 40 in fig.2 with respect to first connection portion 51 and second connection portion 52 is not described or shown in figures. As seen in fig.2, first connection portion 51 and second connection portion 52 do not directly contact the rod-like projectile 40. 51 and 52 are connected via cut portion 53. 
Regarding claim 19, it is rejected mutatis mutandis the reasons for claim 7 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 lines 3-5 recite “a part of the rod-like projectile remains in the first connection portion and the second connection portion after activation of the electric circuit breaker.” It is unclear how first connection portion and second connection portion can retain a part of the rod-like projectile, after the first connection portion and second connection portion are disconnected. Fig.2 indicates that the first connection portion 51 and second connection portion 52 does not contain or contact the rod-like projectile 40. For the purpose of examination the above limitation is interpreted as --a part of the rod-like projectile remains in contact with the first connection portion and the second connection portion via the cut portion, after activation of the electric circuit breaker.--.
Regarding claim 19, it is rejected mutatis mutandis the reasons for claim 7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzon (US20170263402A1) and further in view of Borg (US20130056344A1) and Fukuyama (US8716615B2).
Regarding claim 1, Lorenzon teaches an electric circuit breaker device (i.e. pyrotechnic circuit breaker 1) (fig.7) comprising, in a housing (i.e. body 2) (fig.7): an igniter (i.e. igniter 4) (fig.7), a rod-like projectile (i.e. piston 5) (fig.7), and a conductor portion (i.e. bus bar 6) (fig.7) for forming a part of an electric circuit (implicit function of circuit breaker), the igniter, the rod- like projectile, and the conductor portion being arranged in this order (implicit, as seen in fig.7) in a cylindrical space (implicit, cylindrical shape as seen in fig.7) formed from a first end portion of the housing (e.g. portion of housing closest to retainer 3) (fig.7) toward a second end portion (e.g. portion of housing closest to drawer 7) (fig.7) opposite to the first end portion in a housing axial direction (implicit, as seen in fig.7), and an insulating closed space (e.g. space contained in receiving groove 72) (fig.7) (also refer to [0087], improves the electrical insulation between these two portions of the bus bar 6 for reliably breaking the associated circuit) between the second end portion of the housing and the conductor portion (implicit, as seen in fig.7), wherein the conductor portion is a plate portion (implicit, as seen in fig.7) (also refer to [0073], insertion slot adapted to receive the bus bar 6) including a first connection portion (e.g. semi-circular portions on bus bar 6 on left side) (fig.7) and a second connection portion on both end sides (e.g. semi-circular portions on bus bar 6 on right side) (fig.7) and a cut portion (e.g. portion of bus bar 6 above space 72) (fig.7) at an intermediate portion (e.g. area contained within 6a, 6b, 6d and 6c) (fig.2), and is disposed with a surface of the cut portion (e.g. surface of bus bar 6 facing cutting edge 51) (fig.7) being along a housing width direction (e.g. direction Y-Y) (fig.2) orthogonal to the housing axial direction (implicit, as seen in fig.7), the rod-like projectile includes an end portion (i.e. cutting edge 51 and central blade 6e) (fig.7) having a cross-sectional shape of a rectangle in the housing width direction ([0048], shape and the number of the said blade 6e can be modified) and being disposed to face the surface of the cut portion of the conductor portion in the housing axial direction (implicit, as seen in fig.7) (also refer to [0039], adapted to come into contact with the bus bar 6), the insulating closed space has a cross-sectional shape of a rectangle in the housing width direction (e.g. shape of receiving groove 72) (figs.2 and 7) (also refer to [0088], The shape of the receiving groove 72 is typically adapted to be the negative or complementary of the shape of the cutting edge 51 of the piston 5) and includes an opening portion (e.g. portion of space 72 close to bus bar 6) (fig.7) facing the conductor portion (e.g. portion of receiving groove adjacent to bus bar 6) (fig.7), a closed end surface (e.g. end of receiving groove 72 opposite to the opening portion) (fig.7) opposite to the opening portion in the housing axial direction (e.g. end of receiving groove 72 opposite to the opening portion), and four side surfaces (implicit, as seen in fig.6) between the opening portion and the closed end surface (implicit), a width (W1) of the opening portion of the insulating closed space (e.g. width of portion of space 72 close to bus bar 6) (fig.9) and a width (L1) of the end portion of the rod-like projectile (e.g. width of end portion of rod-like projectile 51) (fig.9) have a relationship of W1 > L1 (implicit, as seen in fig.9), the side surface of the insulating space (e.g. sloping surface of receiving groove 72) (fig.7) is tapered ([0086], receiving groove 72 having a triangular or globally triangular section) such that a width (W2) of the closed end surface of the insulating space (e.g. width W2 at the end of receiving groove 72 opposite to the opening portion, tapers to a point) (fig.7) is smaller than the width (W1) of the opening portion of the insulating space (e.g. width W2 of receiving groove 72, which is essentially a point, is necessarily smaller than W1) (fig.7), the width (L1) of the end portion of the rod-like projectile is greater than the width (W2) of the closed end surface (e.g. L1 is necessarily greater than width W2 of receiving groove 72, which is essentially a point) (fig.7), and activation of the igniter ([0063], Upon its actuation) causes the end portion of the rod-like projectile to press a part of the cut portion of the conductor portion ([0063], drive the piston 5 from its raised position to its lowered position as represented for instance in FIG. 9) and into the opening portion of the insulated closed space (implicit, as seen in fig.9).
Lorenzon does not teach housing and rod-like projectile to be made of synthetic resin. Lorenzon also does not teach to cut off the pressed portion from the rest part of the cut portion and to move that portion as a separate cut piece to the closed end surface within the insulated closed space.
Borg teaches in a similar field of endeavor of electric circuit breaker with pyrotechnic actuation, that housing is made of synthetic resin ([0011], plastic potting the outer housing) and cut off the pressed portion (e.g. partition 19a) (fig.6B) from the rest part of the cut portion (e.g. rectangular conductive blade 19) (fig.6A & 6B) and to move that portion as a separate cut piece to the closed end surface within the insulated closed space (implicit, as seen in fig.6B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the synthetic resin housing in Lorenzon, as taught by Borg, as it provides the advantage of low mass and low bulk of circuit breaker and is particularly well suited to automated series production.
Lorenzon and Borg do not teach rod-like projectile to be made of synthetic resin and 2mm ≥ W1 - L1 ≥ 0.25 mm.
Fukuyama teaches in a similar field of endeavor of conduction breaking device that it is conventional to have a rod-like projectile made of synthetic resin (i.e. movable member 23) (fig.2) (also refer to column line, movable member 23 … made of a synthetic resin).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the synthetic resin rod-like projectile in Lorenzon and Borg, as taught by Fukuyama, as it provides the advantage of heat resistance and high mechanical strength.
Regarding claim 3, Lorenzon, Borg and Fukuyama teach the electric circuit breaker device according to claim 1, wherein the four side surfaces from the opening portion to the closed end surface are continuous inclined surfaces (Lorenzon, [0086], receiving groove 72 having a triangular or globally triangular section) from the opening portion to the closed end surface (Lorenzon, e.g. inclined surfaces of receiving groove that starts at the opening portion and ends at a point) (fig.7).
Regarding claim 7, Lorenzon, Borg and Fukuyama teach the electric circuit breaker device according to claim 1.
Lorenzon, Borg and Fukuyama do not teach, wherein the width (W1) of the opening portion of the insulating closed space and the width (L1) of the end portion of the rod-like projectile have a relationship of W1 – L1 > 0.25 mm.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a relationship of W1 - L1 ≥ 0.25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lorenzon, Borg and Fukuyama to provide the advantage of optimal movement of rod-like projectile into the opening portion.
Regarding claim 8, Lorenzon, Borg and Fukuyama teach the electric circuit breaker device according to claim 1.
Lorenzon, Borg and Fukuyama do not teach, wherein the width (W1) of the opening portion of the insulating closed space and the width (L1) of the end portion of the rod-like projectile have a relationship of 2.0 mm > W1 – L1 > 0.25 mm.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a relationship of 2.0 mm > W1 - L1 ≥ 0.25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lorenzon, Borg and Fukuyama to provide the advantage of optimal movement of rod-like projectile into the opening portion.
Regarding claim 9, Lorenzon, Borg and Fukuyama teach the electric circuit breaker device according to claim 1.
Lorenzon, Borg and Fukuyama do not teach, wherein the width (L1) of the rod-like projectile is substantially uniform throughout an entire length of the rod-like projectile.
It would have been an obvious matter of design choice to choose the width (L1) of the rod-like projectile to be substantially uniform throughout an entire length of the rod-like projectile, since the applicant has not disclosed that uniform width solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the width (L1) of the rod-like projectile having substantially uniform throughout an entire length of the rod-like projectile, as with the width being smaller at the end of rod-like projectile as taught by Lorenzon and/or Fukuyama.
Regarding claim 10, Lorenzon, Borg and Fukuyama teach the electric circuit breaker device according to claim 1, wherein a length between the opening portion of the insulating closed space and the closed end surface (Lorenzon, e.g. height of the triangular groove 72) (fig.7) is smaller than a length of the rod-like projectile (Lorenzon, e.g. rod-like projectile 5 is greater than triangular groove 72’s height) (fig.7) so that at least a part of the rod-like projectile (Lorenzon, e.g. part of 51) (fig.9, see enlarged portion of receiving groove) remains in contact with the first connection portion and the second connection portion via the cut portion, after activation of the electric circuit breaker (Lorenzon, e.g. the upper part of 51 connected to 5 is in contact with conductor connected to 6 and the cut-off portion inside receiving groove 72 is in contact with the bottom part of 51) (fig.9, see enlarged portion of receiving groove).
Regarding claim 11, Lorenzon, Borg and Fukuyama teach the electric circuit breaker device according to claim 1, wherein the conductor portion (Lorenzon, i.e. bus bar 6) (fig.7) (Fukuyama, i.e. conductor member 27) (fig.2) defines a circular connection portion (Fukuyama, i.e. holes 29) (fig.2) having a center axis (Fukuyama, e.g. axis of hole 29 going into the paper) (fig.2) extending in a direction perpendicular (Fukuyama, e.g. hole 29 axis is perpendicular to movable member 23) (fig.2) to a longitudinal direction of the rod-like projectile (Fukuyama, e.g. direction as shown by arrow of movable member 23) (fig.2).
Regarding claim 12, Lorenzon, Borg and Fukuyama teach the electric circuit breaker device according to claim 1, wherein the conductor portion (Lorenzon, i.e. bus bar 6) (fig.7) (Fukuyama, i.e. conductor member 27) (fig.2) has a U-shape (Fukuyama, U-shape formed by 30A, 31 and 30B of conductor member 27) (figs. 2 and 3).
Lorenzon, Borg and Fukuyama do not teach, such that the intermediate portion is positioned lower than the first connection portion and the second connection portion.
It would have been an obvious matter of design choice to the intermediate portion positioned lower than the first connection portion and the second connection portion, since the applicant has not disclosed that lower position solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the intermediate portion such that it is positioned lower than the first connection portion and the second connection portion, as with the position of intermediate portion either inline or above the first connection portion and second connection portion as taught by Lorenzon, Borg and/or Fukuyama.
Regarding claim 13, Lorenzon, Borg and Fukuyama teach the electric circuit breaker device according to claim 12, wherein a width of the intermediate portion (Lorenzon, e.g. width contained between 6a, 6b, 6d and 6c) (fig.6) is substantially larger than the width (L1) of the end portion of the rod-like projectile (implicit, as seen in fig.6, width of intermediate portion is larger than the end portion at the end of rod-like projectile 5).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzon (US20170263402A1) and further in view of Borg (US20130056344A1).
Regarding claim 14, Lorenzon teaches an electric circuit breaker device (i.e. pyrotechnic circuit breaker 1) (fig.7) comprising in a housing (i.e. body 2) (fig.7): an igniter (i.e. igniter 4) (fig.7),  a rod-like projectile (i.e. piston 5) (fig.7), and a conductor portion (i.e. bus bar 6) (fig.7) for forming a part of an electric circuit (implicit function of circuit breaker), the igniter, the rod-like projectile, and the conductor portion being arranged in this order (implicit, as seen in fig.7) in a cylindrical space (implicit, cylindrical shape as seen in fig.7) formed from a first end portion of the housing (e.g. portion of housing closest to retainer 3) (fig.7) toward a second end portion (e.g. portion of housing closest to drawer 7) (fig.7) opposite to the first end portion in a housing axial direction (implicit, as seen in fig.7), and an insulating closed space (i.e. receiving groove 72) (fig.7) (also refer to [0087], improves the electrical insulation between these two portions of the bus bar 6 for reliably breaking the associated circuit) between the second end portion of the housing and the conductor portion (implicit, as seen in fig.7), wherein the conductor portion is a plate portion (implicit, as seen in fig.7) (also refer to [0073], insertion slot adapted to receive the bus bar 6) including a first connection portion (e.g. semi-circular portions on bus bar 6 on left side) (fig.7) and a second connection portion (e.g. semi-circular portions on bus bar 6 on right side) (fig.7) on both end sides (implicit, as seen in fig.7) and a cut portion (e.g. portion of bus bar 6 above space 72) (fig.7) at an intermediate portion (e.g. area contained within 6a, 6b, 6d and 6c) (fig.2), and is disposed with a surface of the cut portion (e.g. surface of bus bar 6 facing cutting edge 51) (fig.7) being along a housing width direction (e.g. direction Y-Y) (fig.2) orthogonal to the housing axial direction (implicit, as seen in figs.2 and 7), the rod-like projectile includes an end portion (i.e. cutting edge 51 and central blade 6e) (fig.7) having a cross-sectional shape of a rectangle in the housing width direction ([0048], shape and the number of the said blade 6e can be modified) and being disposed to face the surface of the cut portion of the conductor portion in the housing axial direction (implicit, as seen in fig.7) (also refer to [0039], adapted to come into contact with the bus bar 6), the insulating closed space has a cross-sectional shape of a rectangle in the housing width direction (e.g. shape of receiving groove 72) (figs.2 and 7) (also refer to [0088], The shape of the receiving groove 72 is typically adapted to be the negative or complementary of the shape of the cutting edge 51 of the piston 5) and includes an opening portion (e.g. portion of space 72 close to bus bar 6) (fig.7) facing the conductor portion (e.g. portion of receiving groove adjacent to bus bar 6) (fig.7), a closed end surface (e.g. end of receiving groove 72 opposite to the opening portion) (fig.7) opposite to the opening portion in the housing axial direction (e.g. end of receiving groove 72 opposite to the opening portion) (fig.7), and four side surfaces (implicit, as seen in fig.6) between the opening portion and the closed end surface (implicit, as seen in fig.7), a width (W1) of the opening portion of the insulating closed space (e.g. width of portion of space 72 close to bus bar 6) (fig.9) and a width (L1) of the end portion of the rod-like projectile (e.g. width of end portion of rod-like projectile 51) (fig.9) have a relationship of W1 > L1 (implicit, as seen in fig.9), the side surface of the insulating space (e.g. sloping surface of receiving groove 72) (fig.7) is tapered ([0086], receiving groove 72 having a triangular or globally triangular section) such that a width (W2) of the closed end surface of the insulating space (e.g. width W2 at the end of receiving groove 72 opposite to the opening portion, tapers to a point) (fig.7) is smaller than the width (W1) of the opening portion of the insulating space (e.g. width W2 of receiving groove 72, which is essentially a point, is necessarily smaller than W1) (fig.7), the width (L1) of the end portion of the rod-like projectile is greater than the width (W2) of the closed end surface (e.g. L1 is necessarily greater than width W2 of receiving groove 72, which is essentially a point) (fig.7), and activation of the igniter ([0063], Upon its actuation) causes the end portion of the rod-shaped projectile to press a part of the cut portion of the conductor portion ([0063], drive the piston 5 from its raised position to its lowered position as represented for instance in FIG. 9)  and into the opening portion of the insulated closed space (implicit, as seen in fig.9).
Lorenzon does not teach to cut off the pressed portion from the rest part of the cut portion and to move that portion as a separate cut piece to the closed end surface within the insulated closed space.
Borg teaches in a similar field of endeavor of electric circuit breaker with pyrotechnic actuation, that cut off the pressed portion (e.g. partition 19a) (fig.6B) from the rest part of the cut portion (e.g. rectangular conductive blade 19) (fig.6A & 6B) and to move that portion as a separate cut piece to the closed end surface within the insulated closed space (implicit, as seen in fig.6B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the cut off the pressed portion from the rest part of the cut portion and to move that portion as a separate cut piece to the closed end surface within the insulated closed space in Lorenzon, as taught by Borg, as it provides the advantage of preventing accidental contact between the two ends of the conductor portion and is particularly well suited to automated series production.
Regarding claim 15, Lorenzon and Borg teach the electric circuit breaker device according to claim 14, wherein the four side surfaces from the opening portion to the closed end surface are continuous inclined surfaces (Lorenzon, [0086], receiving groove 72 having a triangular or globally triangular section) from the opening portion to the closed end surface (Lorenzon, e.g. inclined surfaces of receiving groove that starts at the opening portion and ends at a point) (fig.7).
Regarding claim 16, Lorenzon and Borg teach the electric circuit breaker device according to claim 14.
Lorenzon and Borg do not teach, wherein the width (W1) of the opening portion of the insulating closed space and the width (L1) of the end portion of the rod-like projectile have a relationship of W1 – L1 > 0.25 mm.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a relationship of W1 - L1 ≥ 0.25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lorenzon and Borg to provide the advantage of optimal movement of rod-like projectile into the opening portion.
Regarding claim 17, Lorenzon and Borg teach the electric circuit breaker device according to claim 14.
Lorenzon and Borg do not teach, wherein the width (W1) of the opening portion of the insulating closed space and the width (L1) of the end portion of the rod-like projectile have a relationship of 2.0 mm > W1 – L1 > 0.25 mm.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a relationship of 2.0 mm > W1 - L1 ≥ 0.25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lorenzon and Borg to provide the advantage of optimal movement of rod-like projectile into the opening portion.
Regarding claim 18, Lorenzon and Borg teach the electric circuit breaker device according to claim 14.
Lorenzon and Borg do not teach, wherein the width (L1) of the rod-like projectile is substantially uniform throughout an entire length of the rod-like projectile.
It would have been an obvious matter of design choice to choose the width (L1) of the rod-like projectile to be substantially uniform throughout an entire length of the rod-like projectile, since the applicant has not disclosed that uniform width solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the width (L1) of the rod-like projectile having substantially uniform throughout an entire length of the rod-like projectile, as with the width being smaller at the end of rod-like projectile as taught by Lorenzon.
Regarding claim 19, Lorenzon and Borg teach the electric circuit breaker device according to claim 14, wherein a length between the opening portion of the insulating closed space and the closed end surface (Lorenzon, e.g. height of the triangular groove 72) (fig.7) is smaller than a length of the rod-like projectile (Lorenzon, e.g. rod-like projectile 5 is greater than triangular groove 72’s height) (fig.7) so that at least a part of the rod-like projectile (Lorenzon, e.g. part of 51) (fig.9, see enlarged portion of receiving groove) remains in contact with the first connection portion and the second connection portion via the cut portion, after activation of the electric circuit breaker (Lorenzon, e.g. the upper part of 51 connected to 5 is in contact with conductor connected to 6 and the cut-off portion inside receiving groove 72 is in contact with the bottom part of 51) (fig.9, see enlarged portion of receiving groove).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzon (US20170263402A1) and Borg (US20130056344A1), and further in view of Fukuyama (US8716615B2).
Regarding claim 20, Lorenzon and Borg teach the electric circuit breaker device according to claim 14, wherein the conductor portion defines a circular connection portion.
Lorenzon and Borg do not teach, having a center axis extending in a direction perpendicular to a longitudinal direction of the rod-like projectile.
Fukuyama teaches in a similar field of endeavor of conduction breaking device, that a conductor portion (Fukuyama, i.e. conductor member 27) (fig.2) defines a circular connection portion (Fukuyama, i.e. holes 29) (fig.2) having a center axis (Fukuyama, e.g. axis of hole 29 going into the paper) (fig.2) extending in a direction perpendicular (Fukuyama, e.g. hole 29 axis is perpendicular to movable member 23) (fig.2) to a longitudinal direction of the rod-like projectile (Fukuyama, e.g. direction as shown by arrow of movable member 23) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the circular connection portion having a center axis extending in a direction perpendicular to a longitudinal direction of the rod-like projectile in Lorenzon and Borg, as taught by Fukuyama, as it provides the advantage of flexibility of wiring to the external electric circuit.
Regarding claim 21, Lorenzon and Borg teach the electric circuit breaker device according to claim 14.
Lorenzon and Borg do not teach, wherein the conductor portion has a U-shape such that the intermediate portion is positioned lower than the first connection portion and the second connection portion.
Fukuyama teaches in a similar field of endeavor of conduction breaking device, that a conductor portion (Lorenzon, i.e. bus bar 6) (fig.7) (Fukuyama, i.e. conductor member 27) (fig.2) has a U-shape (Fukuyama, U-shape formed by 30A, 31 and 30B of conductor member 27) (figs. 2 and 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the U-shaped intermediate portion in Lorenzon and Borg, as taught by Fukuyama, as it provides the advantage of flexibility of wiring to the external electric circuit.
Lorenzon, Borg and Fukuyama do not teach, such that the intermediate portion is positioned lower than the first connection portion and the second connection portion.
It would have been an obvious matter of design choice to the intermediate portion positioned lower than the first connection portion and the second connection portion, since the applicant has not disclosed that lower position solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the intermediate portion such that it is positioned lower than the first connection portion and the second connection portion, as with the position of intermediate portion either inline or above the first connection portion and second connection portion as taught by Lorenzon, Borg and/or Fukuyama.
Regarding claim 22, Lorenzon, Borg and Fukuyama teach the electric circuit breaker device according to claim 21, wherein a width of the intermediate portion (Lorenzon, e.g. width contained between 6a, 6b, 6d and 6c) (fig.6) is substantially larger than the width (L1) of the end portion of the rod-like projectile (implicit, as seen in fig.6, width of intermediate portion is larger than the end portion at the end of rod-like projectile 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           08/07/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839